UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: February 28, 2014 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period: Commission File Number: 000-50703 U.S. PRECIOUS METALS, INC. (Exact name of registrant as specified in its charter) Delaware 14-1839426 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 176 Route 9 North, Suite 306 Marlboro, New Jersey (Address of principal executive offices) (Zip Code) 732 - 851-7707 (Registrant’s telephone number, including area code) n/a (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-K (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). xYeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o YesxNo APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 140,745,413 shares of common stock issued and outstanding as of April 21, 2014. U.S.PRECIOUS METALS, INC. INDEX PART 1: FINANCIAL INFORMATION 2 ITEM 1. FINANCIAL STATEMENTS 2 CONDENSED CONSOLIDATED BALANCE SHEETS 2 CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) 3 CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' DEFICIT 4 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) 8 NOTES TO CONDENSED CONSOLIDATD FINANCIAL STATEMENTS 9 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 33 ITEM 3. QUANTATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 45 ITEM 4. CONTROLS AND PROCEDURES. 45 PART 2: OTHER INFORMATION 46 ITEM 1. LEGAL PROCEEDINGS 46 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 47 ITEM 3. DEFAULT OF SENIOR SECURITIES 47 ITEM 4. MINING SAFETY DISCLOSURES 47 ITEM 5. OTHER INFORMATION 47 ITEM 6. EXHIBITS 48 SIGNATURES 49 1 PART 1: FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS U.S. PRECIOUS METALS, INC. (An Exploration Stage Company) CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) February 28, 2014 May 31, 2013 ASSETS Current Assets: Cash $ $ Prepaid and other current assets Total current assets Property and equipment, net Other Assets Investment in mining rights and other Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities: Accounts payable and accrued expenses $ $ Convertible notes payable Derivative liability on short term convertible note payable - Total current liabilities Long Term Liabilities Convertible note payable - Derivative liability on long term convertible note payable - Total long term liabilities - Commitments and Contingencies - Note 6 Stockholders’ Deficit: Preferred stock:authorized 10,000,000 shares of $0.00001 par value; 1,250,000 and 0 shares issued and outstanding, respectively 13 - Common stock:authorized 150,000,000 shares of $0.00001 par value;138,224,509 and 121,781,244 shares issued and outstanding respectively Additional paid in capital Deficit accumulated during exploration stage ) ) Total stockholders’ deficit ) ) Total Liabilities and Stockholders’ Deficit $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 2 U.S. PRECIOUS METALS, INC. (An Exploration Stage Company) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Month Periods Ended February 28, Nine Month Periods Ended February 28, January 21, 1998 (Date of Inception of Exploration Stage) to February 28, Revenues $
